Citation Nr: 1225609	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  04-39 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides and/or secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1986.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection.  The Veteran disagreed and perfected an appeal.

In March 2008, the Board subjected to the Veteran's claim to a stay based on upon the United States Court of Appeals for Veterans Claims' decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), which VA had appealed to the United States Court of Appeals for the Federal Circuit.  The stay affected those cases involving claims based on herbicide exposure in which the only evidence of exposure was the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  In June 2010, after the Haas stay was lifted, the Board remanded the case to the agency of original jurisdiction for additional development.

The Veteran initially claimed service connection for type II diabetes mellitus, a heart condition, retinopathy, peripheral neuropathy and hypertension.  The RO granted service connection in a November 2011 rating decision for diabetes mellitus, diabetic nephropathy, bilateral non-proliferative diabetic retinopathy, right and left lower extremity peripheral neuropathy, hypertension, erectile dysfunction and entitlement to special monthly compensation for loss of a creative organ.  The record does not include any notice of disagreement on any assigned evaluation of these service-connected disabilities.  Thus, they are not on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.


FINDING OF FACT

A preponderance of the competent evidence supports a finding that the Veteran has no diagnosed heart disease.



CONCLUSION OF LAW

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides and/or secondary to service-connected type II diabetes mellitus is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has an unspecified heart disorder which was caused by exposure to herbicides or which was caused by his service-connected type II diabetes mellitus.  As such, he seeks service connection on a secondary basis.  38 C.F.R. § 3.310 (2011).  Moreover, while mindful that the Veteran has not raised a claim for direct service connection, the Board must also consider that theory of entitlement in order to fully assess the merits of his appeal.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop a Veteran's appeal to its optimum before deciding it on the merits'); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Further, given that the Veteran's claimed disability fall within the category of cardiovascular disorders contemplated under 38 C.F.R. § 3.307 and 3.309, the Board will also consider whether service connection is warranted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

As noted above, the Board has exercised jurisdiction over the Veteran's heart claim on two prior occasions.  However, its March 2008 decision did not take action on this issue because it was subject to a Court ordered stay in proceedings.  See Haas, supra.  Conversely, the Board's June 2010 remand did address the Veteran's heart claim by instructing the agency of original to obtain pertinent medical records and a VA examination in support of that claim.  

Although VA is required to comply with the Board's remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  In this case, the record includes an August 2010 letter from VA to the Veteran requesting that he identify or provide records from health care providers who may have treated him between February 1986 and April 1988.  In addition, the record includes the report of a July 2011examination provided by a VA examiner which describes that the examiner reviewed the Veteran's VA claims folder and examined the Veteran and found no objective medical evidence of a current heart disorder.

After review of the entire record, the Board finds that VA has substantially complied with the June 2010 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  

The record shows that the Veteran was informed in letters dated March 2003, April 2005 and April 2009 that to substantiate a claim for service connection the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  In addition, the April 2005 and April 2009 letters informed the Veteran of how to substantiate a claim of secondary service connection by evidence that shows a current disability, a service-connected disability and evidence of a connection between the two.  The Veteran was informed how VA determines a disability rating and an effective date in letters dated May 2006, April 2009 and November 2009. 

In addition, the Veteran was notified in all letters that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, such examination would be provided.  The Veteran's claim was adjudicated subsequent to the notices; thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Significantly, the Veteran has not alleged any failure to receive proper notice and the record does not otherwise show any notice deficiency.   

Next, with regard to the duty to assist, the Board observes that the RO has obtained the Veteran's service treatment records, VA treatment records, as well as private records as identified or provided by the Veteran.  The Veteran has also been provided with VA medical examinations pertaining to his claims.  See 38 C.F.R. § 3.159(c) (4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining medical examinations with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4). 

The Board finds that under the circumstances of this case VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken with respect to the claim presented herein.  Therefore, the Board will now proceed to a decision on that claim.

Pertinent facts and analysis

As noted above, the Veteran contends that he has a heart disorder that resulted from exposure to Agent Orange when he served in Vietnam or, alternatively, that was caused by his service-connected type II diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on presumptive basis for certain diseases, including cardiovascular-renal disease, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Board observes that VA received the Veteran's claim for a heart disorder in February 2003 and also notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In order to be considered for service connection under a direct, presumptive, or secondary basis of entitlement, a claimant must first have a qualifying current disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a Veteran had a diagnosed disability during the pendency of his claim, service connection criteria requiring a current disability was satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The crux of this case concerns whether the Veteran has a diagnosed heart disorder during the pendency of his claim.  A review of the entire record shows that the July 2003 and July 2011 VA examinations are the only examinations that directly addressed whether the Veteran had heart disease.  As noted below, examiners reported the condition of the Veteran's cardiovascular condition, but no diagnosis of a heart disorder was reported.

During the Veteran's initial VA examination, the examining clinician reported that the Veteran did not have "any history of coronary artery disease, myocardial infarction or any cardiac testing."  The Veteran stated he experienced chest pain with exertion about four or five times each month as well as shortness of breath and dyspnea on exertion "at one mile."  The examiner sought an exercise treadmill test and opined that the Veteran was at "a very high risk for coronary heart disease secondary to long history of diabetes mellitus," but the examiner did not diagnose coronary heart disease or any other heart disorder.  The examination report notes that an electrocardiogram (ECG) showed normal sinus rhythm and the Veteran performed an inadequate exercise treadmill test.  

The July 2011 VA examiner noted that the date of onset of the claimed heart disease was unknown.  She reported that the Veteran reported no cardiac surgeries had been performed and that he had not experienced any heart attacks.  The Veteran complained that he could no longer walk long distances.  The examiner then noted the Veteran's prescription medications for high blood pressure, cholesterol and fluid retention and reported that the Veteran had no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, fatigue, angina, dizziness or syncope.  The examiner stated that the Veteran said he experienced dyspnea on moderate exertion, but also noted that the Veteran had normal ECG results in February 2010 and that a stress test was "medically contraindicated."  The examiner concluded after reviewing the medical evidence and examining the Veteran that there was "no clinical objective evidence of ischemic or hypertensive heart disease." 

The record also includes a February 2003 normal EKG result; a March 2003 treatment report that shows an examiner found the Veteran's heart rate and rhythm to be RRR [regular rhythm and rate] and negative for gallop; and an October 2003 note that indicates normal heart rate and rhythm.  Before the pendency of the claim, a July 2001 examiner noted "never CAD [coronary artery disease]."  In sum, there is no evidence of a diagnosed heart disorder in the medical evidence at any time.

To the extent that the Veteran's statements can be construed to be evidence of a heart disorder, the Board observes that there is nothing in the record that indicates the Veteran is competent to make a medical diagnosis.  There is nothing to show that the Veteran has the training, experience or education to provide a medical opinion or diagnosis of a condition that he has manifested.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Further, to the extent that the Veteran's lay statements are offered as evidence of heart disease symptomatology, the Board acknowledges that such lay evidence concerning symptoms, if credible, are ultimately competent, regardless of the lack of contemporaneous medical evidence showing such symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, however, both VA examiners reported the Veteran's complaints of dyspnea upon exertion and noted the chest pain he felt.  Moreover, each examiner reported the history, or lack thereof, of the Veteran's heart disorders.  Yet neither examiner concluded that the medical evidence was sufficient to support a diagnosis of a heart disorder; indeed, no medical provider of record has made such a diagnosis.  Thus, the medical examiners took the Veteran's own lay assertions into consideration and considered them to be insufficient in light of objective medical evidence to substantiate a diagnosis of a particular heart disorder.  

The Board considers the above findings of the July 2003 and July 2011 VA examiners to be probative as they were based on comprehensive clinical evaluations and reflected a comprehensive understanding of the pertinent lay and medical evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator); see also. Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the July 2011 VA examiner's opinion constitutes the most recent clinical evidence of record and was undertaken in direct compliance with the June 2010 remand.  Stegall, Dyment, supra.

For the reasons and bases stated above, the Board finds that there is no credible or competent evidence that a heart disorder was manifested during the pendency of the Veteran's claim.  As such, the Veteran fails to meet the threshold requirement for service connection for that claimed disability.  Brammer, supra.  Accordingly, while mindful of the benefit-of-the-doubt doctrine in claims for VA benefits, the Board finds that, in this case, that doctrine does not apply as the preponderance of the evidence warrants denial of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 'the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant'); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides and/or secondary to service-connected type II diabetes mellitus, is denied.



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


